Case 1:18-cv-00040-MSM-LDA Document 29 Filed 03/08/21 Page 1 of 11 PageID #: 345




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

                                            )
 BELLA NOKA,                                )
     Plaintiff,                             )
                                            )
       v.                                   )
                                            )
 TOWN OF CHARLESTOWN;                       )
                                                     C.A. No. 18-040-MSM-LDA
 CHARLESTOWN POLICE                         )
 DEPARTMENT; AND JEFFREY S.                 )
 ALLEN, individually and in his             )
 Official Capacity as Chief of the          )
 Charlestown Police Department,             )
       Defendants.                          )
                                            )

                            MEMORANDUM AND ORDER

 Mary S. McElroy, United States District Judge.

       Before the Court is the Defendants’ Motion for Summary Judgment. (ECF No.

 15.) The Plaintiff, Bella Noka, filed a Complaint alleging several equal protection

 claims and a claim for negligent infliction of emotional distress against the Town of

 Charlestown (the “Town”), the Charlestown Police Department (the “Charlestown

 Police”), and the former Chief of the Charlestown Police, Officer Jeffrey Allen

 (collectively, the “Defendants”).1 Ms. Noka alleges that the Defendants arbitrarily

 denied her police services based on her status as a member of the Narragansett

 Indian Tribe (the “Tribe”). (ECF No. 1.)




 1 Ms. Noka also sued Officer Kevin Ryan but moved to dismiss these claims pursuant
 to F. R. Civ. P. 41(a)(2). (ECF No. 20.) The parties agreed to a stipulation for partial
 dismissal, dismissing all claims against Officer Ryan. (ECF No. 24.)
                                            1
Case 1:18-cv-00040-MSM-LDA Document 29 Filed 03/08/21 Page 2 of 11 PageID #: 346




       For the reasons stated below, the Court GRANTS the Defendants’ Motion for

 Summary Judgment. (ECF No. 15.)


                             I.     STANDARD OF REVIEW

       When making a summary judgment determination, the Court must review the

 entire record and consider the facts and inferences in the light most favorable to the

 nonmoving party. Cont’l Cas. Co. v. Canadian Univ. Ins. Co., 924 F.2d 370, 373 (1st

 Cir. 1991). Federal Rule of Civil Procedure 56(a) dictates that summary judgment

 should be granted if “the movant shows that there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter of law.” A genuine

 dispute of material fact is an issue that “may reasonably be resolved in favor of either

 party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).

       “Genuine issues of material fact are not the stuff of an opposing party’s dreams.

 On issues where the nonmovant bears the ultimate burden of proof, [the nonmovant]

 must present definite, competent evidence to rebut the motion.” Mesnick v. Gen.

 Elec. Co., 950 F.2d 816, 822 (1st Cir. 1991) (citing Anderson, 477 U.S. at 256–

 57; Garside v. Osco Drug, Inc., 895 F.2d 46, 48 (1st Cir. 1990)). Summary judgment

 evidence “cannot be conjectural or problematic; it must have substance in the sense

 that it limns differing versions of the truth which a factfinder must resolve at an

 ensuing trial.” Mack v. Great Atl. & Pac. Tea Co., 871 F.2d 179, 181 (1st Cir. 1989).




                                            2
Case 1:18-cv-00040-MSM-LDA Document 29 Filed 03/08/21 Page 3 of 11 PageID #: 347




                                 II.     BACKGROUND

       Ms. Noka brought this action seeking a declaratory judgment, injunctive relief,

 and compensatory and punitive damages.             (ECF No. 1 at 10.) The following

 allegations are derived from the Complaint. Id. at 8-10.


       In Count I, Ms. Noka alleges that the Defendants violated her right to equal

 protection under the Rhode Island Constitution by arbitrarily denying her a public

 service based on her status as a Narragansett Indian. Id. at 9 ¶ 57. In Count II, Ms.

 Noka alleges that Officer Allen violated her right to equal protection by arbitrarily

 denying her a public service based on her racial and ethnic identity as a Narragansett

 Indian in violation of the Fourteenth Amendment of the United States Constitution,

 under 42 U.S.C. § 1983. Id. at ¶ 58. In Count III, Ms. Noka alleges that the Town

 had a discriminatory policy or custom in providing public safety services to

 Narragansett Indian people in violation of the right to equal protection under the

 Fourteenth Amendment of the United States Constitution. Id. at ¶ 59. And in Count

 IV, Ms. Noka alleges that the Defendants’ actions negligently caused her emotional

 distress. Id. at ¶ 60.


                                       III.       FACTS

       The facts relevant to deciding this Motion for Summary Judgment are largely

 undisputed.

       Ms. Noka, a member of the Tribe, served as the Chair of the Tribal Election

 Committee (“TEC”) in 2013 and 2014. (ECF No. 16 at 1, ¶¶ 1-2.) In this role, she

 oversaw the election of the Tribal Council. Id. at ¶ 3. As TEC Chair, Ms. Noka

                                              3
Case 1:18-cv-00040-MSM-LDA Document 29 Filed 03/08/21 Page 4 of 11 PageID #: 348




 received threats from other members of the Tribe before its 2014 election. (ECF No.

 16 at 1, ¶ 4.) One member threatened to burn down her home and another threw a

 bottle at her during the election. Id. at ¶ 5.2 The results of the 2014 election

 disappointed several members of the Tribe who filed grievances which were found to

 lack merit. Id. at ¶ 6. The TEC certified the election results, and the elected members

 took office in August 2014. Id. at ¶ 7.

       Chief Sachem Matthew Thomas of the Tribe requested Ms. Noka attend a

 Tribal meeting on January 31, 2015 at the Four Winds Community Center to discuss

 the 2014 election. (ECF No. 16 at 2, ¶ 8.) He assured Ms. Noka that Tribal Police

 would be at the meeting, but they were not. Id. at ¶ 17. Ms. Noka attended the

 meeting, along with Tribal members who were angry about the election results. Id.

 at ¶ 9. Several of these Tribal members attacked Ms. Noka, beating her, pulling her

 hair, spitting on her, kicking her, and throwing “ice bricks” at her. (ECF No. 23 at 2,

 ¶¶ 43-45.) Using pepper spray, Ms. Noka escaped the building. Id. at ¶ 46. Outside,

 Ms. Noka called 911 and requested that the Rhode Island State Police (the “State

 Police”) respond to the incident. (ECF No. 16 at 2, ¶¶ 11, 13.) The 911 dispatcher

 notified the Charlestown Police and the State Police. (ECF No. 23 at 2, ¶ 47.) The

 Charlestown dispatcher also notified the State Police and the Tribal Police. Id. at ¶¶



 2 Ms. Noka claims she alerted the Charlestown Police of these threats and the bottle-
 throwing incident, but the Defendants dispute this. (ECF No. 27 at 2, ¶¶ 39, 41.) The
 Defendants also argue that any claim from 2014 is outside the statute of limitations.
 (ECF No. 15-1 at 7-9.) Ms. Noka does not dispute that these alleged incidents are
 outside of the statute of limitations but she proffers them solely as background. (ECF
 No. 21-1 at 18-19.) While the Court recognizes them as background, the alleged 2014
 claims are not part of its analysis of Ms. Noka’s claims for relief.
                                           4
Case 1:18-cv-00040-MSM-LDA Document 29 Filed 03/08/21 Page 5 of 11 PageID #: 349




 47-48. The State Police did not respond. Id. at ¶ 48. Charlestown Police Officers

 Lance Bennett and Thomas Piccirilli arrived on the scene and, at her request,

 transported Ms. Noka to the Charlestown Town Hall, where an ambulance was

 waiting to take her to the hospital. (ECF No. 16 at 3, ¶¶ 18-20.)3 Ms. Noka suffered

 lower limb contusions and a head injury. Id. at ¶ 29. She continued to experience a

 frontal headache and vomiting for two weeks following the incident. Id.

       Charlestown Police Officer Kevin Ryan arrived at the Four Winds Community

 Center and informed Tribal members that they could make a statement or file a

 complaint with Charlestown Police, the Tribal Police, or the State Police. (ECF No.

 16 at 3, ¶¶ 21-23.) Sometime after Officer Ryan arrived on the scene, a member of

 the Tribal Environmental Police, Lt. Spears, arrived to investigate the incident,

 purportedly at the request of a member of the Tribal Police. (ECF No. 16 at 3, ¶24;

 ECF No. 23 at 3, ¶ 50.) Lt. Spears thanked the Charlestown Police for their presence

 and, after a political opponent of Ms. Noka requested that Charlestown Police leave,

 Lt. Spears told the Charlestown officers that he “had the situation under control,”

 and that they were “free to go.” (ECF No. 23 at 3, ¶¶ 51, 52.) At the time of the

 incident, the Charlestown Police held concurrent jurisdiction with both the Tribal

 Police and the State Police on Tribal lands. (ECF No. 16 at 5, ¶ 34.)




 3 Ms. Noka claims that she asked a Charlestown Police Officer at the hospital to take
 her statement, but he refused. (ECF No. 23 at 3, ¶ 49.) The Defendants dispute this
 claim, noting that there is no record of any Charlestown Police Officer being at the
 hospital and, although Ms. Noka initially stated that that officer was Officer Ryan,
 she has since withdrawn that claim. (ECF No. 27 at 3, ¶ 49.)
                                           5
Case 1:18-cv-00040-MSM-LDA Document 29 Filed 03/08/21 Page 6 of 11 PageID #: 350




         The Charlestown Police then referred all complaints related to the incident to

 the Tribal Police. (ECF No. 16 at 3, ¶ 25.) Two days after the incident, Ms. Noka

 contacted the Tribal Police to report the incident, and later followed up multiple times

 that week. (Id. at ¶¶ 26-27.) Tribal Police never interviewed Ms. Noka about the

 incident but the Chief of the Tribal Police obtained a written statement from Ms.

 Noka. (ECF No. 16 at 4, ¶ 28; ECF No. 23 at 3, ¶ 55.)

         Exactly when the Charlestown Police took over the investigation again is

 disputed. But sometime after the incident, Charlestown Police Detective Ryan

 Gwaltney was assigned to investigate “the incident involving the spraying of pepper

 spray/mace involving Ms. Noka.” (ECF No. 23 at 5, ¶ 63.) After reviewing statements

 from witnesses, the Charlestown Police submitted a criminal information package to

 the Department of Attorney General (the “Attorney General”). (ECF No. 16 at 4, ¶¶

 31-32; ECF No. 23 at 4-5, ¶¶ 61-62.) The Charlestown Police and the Attorney

 General determined that criminal charges were not appropriate. (ECF No. 16 at 5, ¶

 33.)4

         Following the attack, Ms. Noka requested compensation from the Crime

 Victims Compensation Fund. (ECF No. 23 at 4, ¶ 58.) In a letter dated March 17,

 2015, her claim was denied because “[a]ccording to the Charlestown Police

 Department, [she was] not a victim of a crime . . .”. In addition, the letter reported



 4 Ms. Noka claims the Charlestown Police never interviewed her about the incident.
 (ECF No. 23 at 3, ¶ 56.) But the Defendants dispute this claim, noting that Ms. Noka,
 in her answers to interrogatories, revealed that she exchanged emails with Detective
 Gwaltney of the Charlestown Police and had in-person and phone conversations.
 (ECF No. 27 at 4, ¶ 56.)
                                            6
Case 1:18-cv-00040-MSM-LDA Document 29 Filed 03/08/21 Page 7 of 11 PageID #: 351




 that the Fund was unsuccessful in obtaining a police report from the Tribal police.

 Id. Three months later, after Ms. Noka had insisted that there had been an incident

 that the Charlestown Police responded to, that decision was reversed. Id. at ¶ 60.

                                    IV.    DISCUSSION


       A.      Equal Protection Claims

       Under the Fourteenth Amendment of the United States Constitution, no state

 actor can “deny to any person within its jurisdiction the equal protection of the laws.”

 U.S. Const. amend. XIV, § 1. It is “clearly establishe[d] that the state does not have

 a constitutional duty to protect its citizens from private violence.” Soto v. Flores, 103

 F.3d 1056, 1063 (1st Cir. 1997) (citing DeShaney v. Winnebago County Dept. of Social

 Services, 489 U.S. 189, 197 (1989)). The State, however, cannot “deny its protective

 services to certain disfavored minorities without violating the Equal Protection

 Clause.” DeShaney, 489 U.S. at 197, n. 3. Law enforcement officials therefore may

 not selectively deny protective services based on “invidious classifications such as

 race, gender, and religion.” Pariseau v. City of Brockton, 135 F. Supp. 2d 257, 262–

 63 (D. Mass. 2001) (citing Hayden v. Grayson, 134 F.3d 449, 452, 453 n. 3 (1st

 Cir.1998)).


       Ms. Noka argues that the Defendants violated the Equal Protection Clause by

 refusing to investigate the January 2015 incident at the Tribal meeting because of

 her status as a member of the Tribe. (ECF No. 21 at 14).5 Invoking a standard


 5 Ms. Noka specifically notes that her claim is not a claim of failure to charge,
 susceptible to the doctrine of prosecutorial immunity, but a claim for failure to
 investigate. (ECF No. 21 at 19.)
                                            7
Case 1:18-cv-00040-MSM-LDA Document 29 Filed 03/08/21 Page 8 of 11 PageID #: 352




 explained in Soto v. Flores, supra, Ms. Noka argues that the Defendants’ Motion for

 Summary Judgment must fail because she has put forth “sufficient evidence that

 would allow a reasonable jury to infer that it is the policy or custom of the

 [Defendants] to provide less protection” to members of the Tribe than to non-

 members. Id. (citing Soto, 103 F.3d at 1066).6 The Court disagrees, finding the record

 void of any evidence suggesting that Ms. Noka was selectively denied services based

 on her status as a Narragansett Indian. The record instead teems with undisputed

 facts detailing how the Charlestown Police provided police services to Ms. Noka both

 during and after the January 2015 incident.


       After Ms. Noka called 911, two Charlestown Police officers arrived at the Four

 Winds Community Center. (ECF No. 16 at 1, ¶ 18.) Ms. Noka asked the officers to

 remove her from the scene; the officers agreed and took her to the Charlestown Town

 Hall, where an awaiting ambulance took her to the hospital. Id. at ¶¶ 19-20. While

 Ms. Noka was being transported to the hospital, another Charlestown Police officer

 arrived at the Four Winds Community Center and informed Tribal members that

 they could make a statement or file a complaint with the Charlestown Police, the

 Tribal Police, or the State Police. Id. at ¶ 23. After the incident, Charlestown

 Detective Ryan Gwaltney investigated what happened and reviewed statements from

 witnesses. (ECF No. 16 at 4-5, ¶¶ 31-33; ECF No. 23 at 5, ¶ 63.) The Charlestown

 Police submitted a criminal information package to the Attorney General. (ECF No.


 6Because she asserts a facial challenge to an acknowledged policy or custom, Ms.
 Noka insists she need not identify a comparator for her equal protection claims. (ECF
 No. 28 at 1-4.)
                                           8
Case 1:18-cv-00040-MSM-LDA Document 29 Filed 03/08/21 Page 9 of 11 PageID #: 353




 16 at 5, ¶ 33; ECF No. 23 at 4-5, ¶¶ 61-62.) Both the Charlestown Police and the

 Attorney General ultimately determined that criminal charges were not appropriate.

 (ECF No. 16 at 5, ¶ 33; ECF No. 23 at 4-5, ¶¶ 61-62.)


        From the outset, Ms. Noka received police services from the Charlestown

 Police. Her 911 call did not go unanswered; her personal safety was not disregarded;

 and an investigation was conducted. Without support in the record for Ms. Noka’s

 claim that she was denied protective services, summary judgment for the Defendants

 is proper.


        B.     Monell Claim

        Ms. Noka’s claim of municipal liability likewise fails. Under 42 U.S.C. §1983,

 a municipality is liable “when its agents and employees committed constitutional

 violations, but not under a theory of respondeat superior.”          Young v. City of

 Providence, 404 F.3d 4, 24 (1st Cir. 2005) (citing Monell v. Dep’t of Soc. Servs., 436

 U.S. 658, 691-95 (1978)). “[I]t is only when the governmental employees’ execution of

 a government’s policy or custom . . . inflicts the injury and is the moving force behind

 the constitutional violation that a municipality can be liable.” Young, 404 F.3d at 24

 (internal quotation marks omitted). “Assessing liability against the [municipality]

 requires two basic elements: first, that [P]laintiff’s harm was caused by a

 constitutional violation, and second, that the [municipality] be responsible for that

 violation.”   Id. at 25-26.    Because Ms. Noka failed to show an underlying

 constitutional harm, this claim fails.




                                            9
Case 1:18-cv-00040-MSM-LDA Document 29 Filed 03/08/21 Page 10 of 11 PageID #: 354




        C.     Qualified Immunity for Officer Allen

        As for the individual claims against Officer Allen, the Defendants argue he is

  entitled to qualified immunity because Ms. Noka cannot show he violated a clearly

  established right under federal law. (ECF No. 15-1 at 11.) Because the facts in the

  record do not present a genuine dispute as to whether Ms. Noka’s constitutional

  rights were violated, the question of qualified immunity need not be addressed.

        D.     Negligent Infliction of Emotional Distress

        Under Rhode Island law, “[i]t is well settled that ‘only two classes of persons

  may bring claims for negligent infliction of emotional distress: those within the zone-

  of-danger who are physically endangered by the acts of a negligent defendant, and

  bystanders related to a victim whom they witness being injured.’” Shannahan v.

  Moreau, 202 A.3d 217, 229–30 (R.I. 2019) (quoting Gross v. Pare, 185 A.3d 1242, 1246

  (R.I. 2018)). Ms. Noka’s claim for negligent infliction of emotional distress cannot

  move past the summary judgment stage because she has introduced no evidence that

  would allow her to invoke either of these recognized theories of liability. There is no

  evidence that Ms. Noka was in a zone of physical danger from any of the Defendants’

  conduct nor has she produced any evidence of medically established physical

  symptomatology caused by the Defendants’ conduct. Summary judgment is therefore

  granted in favor of the Defendants.


                                   V.     CONCLUSION

        For the reasons stated, the Court GRANTS the Defendants’ Motion for

  Summary Judgment. (ECF No. 15.)


                                            10
Case 1:18-cv-00040-MSM-LDA Document 29 Filed 03/08/21 Page 11 of 11 PageID #: 355




  IT IS SO ORDERED:



  ___________________________
  Mary S. McElroy
  United States District Judge

  Date: March 8, 2021




                                       11
